DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
  Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2021.
Claim Rejections - 35 USC § 112
Claims 10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
In claim 10, it is unclear whether the part forming the periphery of the opening is also made from the same thermoplastic resin composition as the wall portion.
In claim 10, the language “an opening part formed at the periphery of the opening” is confusing in that it is unclear whether there are two openings.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/169575 A1 (Kito) as translated by family member US 2020/0180535 in view of US 2017/0174381 (Fukushima).
	Kito discloses a composition comprising:
an olefin resin (meets Applicants’ polyolefin resin);
a polyamide resin (meets Applicants’ polyamide resin); and
(C) a modified elastomer having a reactive group that is reactive with the polyamide (meets Applicants’ modified elastomer)
(e.g., abstract, [0143-0156], examples, claims, Figures).  Kito exemplifies compositions comprising 55 wt.% polypropylene NOVATEC MA1B, 25 wt.% polyamide 11 Rilsan BMN O and 20 wt.% maleated ethylene-butene copolymer TAFMER MH7020. The compositions are useful for producing containers for transporting industrial materials and drugs (e.g., [0160], [0165]). 
	In essence, Kito differs from the present claims in not expressly setting forth a bottomed hollow body comprising a small opening at the top wherein the periphery of the opening is thicker and more rigid than the hollow portion.  In general, containers for industrial materials (e.g., agricultural materials) and drugs (e.g., pharmaceutical materials) have a bottomed hollow body and a smaller opening at the top wherein the periphery of the opening is thicker and more rigid than the hollow portion, per Fukushima.  Specifically, Fukushima depicts containers for storing agricultural materials and pharmaceutical materials (see figure) from compositions similar to Kito’s (i.e.,  comprising a polyolefin, a polyamide and a modified polyolefin) having a bottomed hollow body and a smaller opening at the top wherein the periphery of the opening has protrusions that are thicker than the hollow portion.  Accordingly, it would have been within the purview of one having ordinary skill in the art to make the containers for transporting industrial materials and drugs disclosed by Kito with the same structural design features as Fukushima with the reasonable expectation of success.  
As to the product-by-process limitation “formed integrally by injection molding and blow molding”, considering Kito’s above-described containers would meet all the structural limitations presently claimed, it is not seen that the patentability of the presently claimed product depends on its method of production, In re Thorpe, 227 USPQ 964.  
As to claims 13-15, considering that Kito’s composition comprises the same polyolefin,  polyamide and modified elastomer, it is reasonably that it would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.
As to claim 16, Kito’s composition comprises a polyolefin continuous phase and a polyamide/modified elastomer dispersed phase.
					Response to Arguments
7.	Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive with respect to the rejection based on WO 2017/169575 A1 (Kito).  
In response to the argument that the examiner's assertion that the claimed molded body is a fuel tank is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  While claim 10 does not specify that the claimed molded body, which is supported by FIG. 5, is a fuel tank, it appears that said molded part can be used as a fuel tank [0135].  Moreover, the Kito reference discloses containers for transporting industrial materials and drugs (e.g., [0160], [0165]).  It is known from Fukushima that containers for agricultural materials (i.e., industrial materials) and pharmaceutical materials (i.e., drugs) have a bottomed hollow body and a smaller opening at the top wherein the periphery of the opening is thicker than the hollow portion.
                                                       Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765